Case 17-23158        Doc 36      Filed 03/11/19    Entered 03/11/19 15:30:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23158
         Exie Hall

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/03/2017.

         2) The plan was confirmed on 09/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/23/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/02/2018, 07/05/2018.

         5) The case was Dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23158             Doc 36         Filed 03/11/19    Entered 03/11/19 15:30:12                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $1,425.40
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $1,425.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,361.25
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $64.15
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,425.40

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 ALLIED INT                              Unsecured         686.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured      1,343.00       1,318.20        1,318.20           0.00       0.00
 ARS                                     Unsecured         460.00           NA              NA            0.00       0.00
 Bank of America                         Unsecured      1,000.00            NA              NA            0.00       0.00
 Chase Bank & Washington Mutual          Unsecured         400.00           NA              NA            0.00       0.00
 Citibank NA                             Unsecured      5,571.29            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,600.00       1,549.79        1,549.79           0.00       0.00
 City of Chicago Department of Revenue   Unsecured           0.00      1,549.79        1,549.79           0.00       0.00
 Commonwealth Edison Company             Unsecured      3,000.00       2,799.13        2,799.13           0.00       0.00
 Convergent Outsourcing                  Unsecured         325.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured      9,608.00       9,755.20        9,755.20           0.00       0.00
 Enhanced Recovery Co L                  Unsecured      1,253.00            NA              NA            0.00       0.00
 Enhanced Recovery Co L                  Unsecured      1,240.00            NA              NA            0.00       0.00
 Enhanced Recovery Co L                  Unsecured         647.00           NA              NA            0.00       0.00
 Fair Collections & Out                  Unsecured      4,965.00            NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured      1,500.00         659.26          659.26           0.00       0.00
 FIRST PREMIER                           Unsecured         500.00           NA              NA            0.00       0.00
 Flagship Credit Accept                  Unsecured      8,550.00            NA              NA            0.00       0.00
 Ginger Ridge Apartments                 Unsecured           0.00      2,029.00        2,029.00           0.00       0.00
 Grand Canyon Education, Inc             Unsecured      1,171.00       1,171.00        1,171.00           0.00       0.00
 Heritage Acceptance Corp                Unsecured      5,918.00       4,574.35        4,574.35           0.00       0.00
 Illinois Tollway                        Unsecured      2,000.00       2,205.00        2,205.00           0.00       0.00
 Lubna Furniture                         Unsecured      1,899.00       1,899.30        1,899.30           0.00       0.00
 Macy's                                  Unsecured         200.00           NA              NA            0.00       0.00
 MIDLAND FUNDING                         Unsecured         209.00           NA              NA            0.00       0.00
 Monterey Financial Services             Unsecured      1,799.00            NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured         700.00        384.43          384.43           0.00       0.00
 TCF                                     Unsecured         200.00           NA              NA            0.00       0.00
 University of Chicago Medical Center    Unsecured      4,000.00            NA              NA            0.00       0.00
 US Cellular                             Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23158        Doc 36      Filed 03/11/19     Entered 03/11/19 15:30:12             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,894.45               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,425.40
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,425.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
